Citation Nr: 0520674	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears, in this case, that VA has not fully satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors warranting service connection for such 
condition.  See 38 C.F.R. § 3.304(f), setting forth criteria 
for service connection for PTSD.  It does not appear, 
however, that the RO sent the veteran any correspondence 
requesting that he set forth the exact nature of his alleged 
stressors.  Without providing the veteran the opportunity to 
fully describe his alleged stressors, no attempt to verify 
the stressors can be made, nor can an accurate assessment of 
his condition and its relationship to service be determined.  
The RO should ask the veteran to provide as detailed a 
description of his stressors as is possible.

It further does not appear that the Board has the veteran's 
service medical or service personnel records before it for 
review.  In light of the foregoing, the Board finds that 
there may be outstanding relevant evidence, and as such, an 
attempt to assist the veteran in obtaining his service 
medical and service personnel records should be made.

Finally, in support of his claim, the veteran has stated that 
he has been treated for PTSD at VA facilities in Birmingham 
and Aniston, Alabama.  There appear to be more recent records 
than those currently associated with the claims folder that 
should be obtained and associated with the claims folder.

Accordingly, this case will be REMANDED for the following 
actions:

1.  Request that the veteran provide a 
detailed description of all stressors 
warranting service connection for PTSD, 
to specifically include requesting 
additional information regarding an 
incident reported by the veteran at an 
April 2002 VA treatment visit where he 
stated that he saw a fellow sailor fall 
overboard and drown.  Dates, units, 
ships, and other relevant information 
should be requested.

2.  Attempt to obtain the veteran's 
complete service medical and service 
personnel records, to include 
performance evaluations and any unit 
records deemed feasible in response to 
the stressor information provided.  
Additionally, the veteran's dates of 
active service must be verified.  
Document all attempts to obtain those 
records in the claim folder and 
continue attempts to obtain them until 
it is reasonably certain that further 
attempts would be futile or it is 
reasonably certain that the records do 
not exist.

3.  Request copies of all VA medical 
records associated with the veteran's 
psychiatric treatment at VA facilities 
in Birmingham and Aniston, Alabama.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


